Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 1 of 23




                       Exhibit A
                Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 2 of 23

                                                                                                      shutterstr.,ck
                           ARCHIVE & EVENT IMAGE HOSTING AND LICENSING AG REEMENT


This Archive & Event Image Hosting and Licensing Agreement (the "Main Agreement"), together with all schedules,
exhibits and attachments hereto (the "Agreement") is made and entered as by and between Shutterstock, Inc., a
Delaware Corporation ("Shutterstock"), and Penske Media Corporation, a Delaware corporation ("PMC") (each a "Party"
and collectively, the "Parties"), and supersedes that certain Archive & Event Image Hosting And Licensing Term Sheet
previously executed by the Parties (the "Term Sheet").
In consideration of the mutual promises and covenants set forth herein, and for other good and valuable consideration,
the receipt and legaI sufficiency of which the parties acknowledge, it is hereby agreed as follows:
1) License Period: This Agreement is effective on July 1, 2015 (the "Effective Date") and will expire on June 30, 2021, or
   earlier if terminated pursuant to Section 8 (the "Initial License Period"). Subject to the Getty Agreement Restrictions
   (as defined below), the parties will use commercially reasonable efforts to ensure the rights and obligations set forth
   herein take effect no later than September 1, 2015 (though the Parties acknowledge the Minimum Revenue
   Guarantee is expressly required on or before the dates set forth herein). The Agreement shall automatically renew
   for additional 1 year periods (each a "Renewal License Period"), unless either Party gives written notice to the other
   at least 60 days prior to the expiration of the Initial License Period or any Renewal License Period. For clarification
   the "Initial License Period" together with any applicable "Renewal License Period(s)" shall be collectively referred to
   as the "License Period".
2) Shutterstock Content and Services:
    a) Shutterstock Content: Shutterstock hereby grants PMC a non-exclusive worldwide, royalty free right and license
       to reproduce, copy, publish, perform, display, and distribute (across the PMC Properties) content hosted or
       owned by Shutterstock and any of its affiliated or majority owned entities now existing or subsequently acquired
       by Shutterstock, including , Rex Features and Premium Beat, which is held for use by such entities for publishing,
       display and syndication (the "Shutterstock Content"), throughout the License Period, and further subject to: that
       certain "Shutterstock Image and Footage License (with Rex and Music Amendments)" set forth as Schedule "A".
       PMC will pay a per-item fee as set forth on Schedule "B" provided that for each one year period of the License
       Period, Shutterstock will waive the first                      of fees payable from Shutterstock Content licensed
       hereunder. Nothing herein shall prevent PMC from using any and all content owned by third parties across the
       PMC Properties. "PMC Properties" means publications in any formats and media owned, published and/or
       maintained by or on behalf of (or, in the case of international editions, under license from) PMC, including but
       not limited to: (a) all editions of PMC's print publications, including digital editions, and other non-print versions
       thereof in all current or future formats and media; (b) PMC websites and digital properties; and (c) all PMC e­
       mail newsletters, other websites, wireless sites and applications and other non-print offerings related to all or
       any of the foregoing, during the License Period.
    b) WebDAM: Shutterstock will provide PMC an account with Shutterstock's cloud-based digital asset management
       service, WebDAM. During the License Period, such account will have the right to store up to�f digital
       content at no cost to PMC. PMC's use of WebDAM will be subject to that certain WebDAM Terms and
       Conditions of Use set forth on Schedule "C". For clarity, storage in excess of-will be paid for in
       accordance with the terms of the Schedule.
    c) Shutterstock Ad Spend: In each of 2016, 2017, and 2018, Shutterstock will spend equal to or greater than those
       amounts set forth below, annually, on advertising and promotion across PMC Properties and PMC Events. Each
       ad buy will be discounted .from PMC's standard advertising rate card in existence as of the date of this
       Agreement or current market rate for non-rate card services as of the date of this Agreement, and which rates
       will apply through the Initial License Period. Such advertising will be at Shutterstock's discretion, and may


                                                           1 of 22
                   Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 3 of 23

                                                                                                       shutterstr.,ck
          include advertising for Shutterstock, Shutterstock Footage, OffSet, Rex Features, Premium Beat, and any other
          Shutterstock-owned products and brands, or affiliated or majority owned entities.

                    •   2016:
                    •   2017:
                    •   2018:
     d)   Discount to Other Shutterstock Services: In the event that Shutterstock acquires any other services available for
          third party use during the License Period, PMC will have the right to access such services at a discount o f . o f f
          the market rate for such service.

     e)   Product Implementation: The Parties will work together in good faith to incorporate product
          features/enhancements into the WebDAM and the Shutterstock platforms as may be reasonably necessary to
          allow PMC to maximize the needs of PMC's hosting, storage and use of Archive Content, PMC Content and Third
          Party Content as well as the distribution, licensing and syndication of such content by Shutterstock, as may be
          mutually agreed upon by the parties from time to time.

3)   PMC Content and Services:

     a)   PMC CONTENT: PMC hereby grants to Shutterstock an exclusive worldwide right and license during the License
          Period, in all right, title and interest that PMC has in the Archive Content, PMC Event Content, and Third Party
          Event Content, and any Acquisition Content added to this Agreement pursuant to Section 3 a) iv) below, as same
          are further described below (Collectively, "PMC Content"), to: reproduce, prepare derivative works
          incorporating, publicly display, advertise, market, promote, syndicate, license, sub-license and distribute the
          PMC Content in any and all media now known or hereafter devised (including, without limitation, television,
          digital, mobile). Notwithstanding anything to the contrary contained herein, nothing herein shall prevent PMC
          and its subsidiaries and affiliates from utilizing the PMC Content in any and all media without any fees payable
          to Shutterstock. During the License Period, Shutterstock will make available for license (at no charge to PMC) the
          PMC Content, and any other content contemplated by this Agreement, to PMC and Shutterstock customers, in
          any and all manner the Parties deem appropriate to maximize the revenue generated from PMC Content,
          including, but not limited to: i) RexFeatures.com ii) Shutterstock.com (and related Application Programming
          Interface); iii) through direct "push" delivery and iv) through third party content distribution agreements (e.g.,
          reseller agreements, API agreements, among others). In no event will any PMC Event Content or Third Party
          Event Content be made available to PMC later than such content is made available to any other person or entity.
          Shutterstock shall deliver PMC Event Content created by Shutterstock, to PMC prior to any other person or
          entity unless agreed otherwise. In the event that any PMC Content is made available by Shutterstock or its
          subsidiaries to customers via FTP transfer, emails or other electronic transfer, PMC shall be "first in line" to
          receive such PMC Content and Shutterstock or its subsidiaries shall use all commercially reasonable efforts to
          impose a mutually agreed upon "embargo" in which other customers of Shutterstock or its subsidiaries will not
          be able to use such PMC Content, it being the understanding of the parties that such "embargo" will not
          prejudice Shutterstock's ability to sell any PMC Content to any third parties (i.e., such "embargo" is
          commercially reasonable under the circumstances). For the sake of clarity, PMC Content available through the
          Service will be available to PMC.

          i)   Archive Content: PMC and Shutterstock will work together in good faith in the creation, management,
               hosting, distribution and syndication of image, footage and/or audio content (i) currently owned or created
               by PMC, (ii) to which PMC has the contractual right to syndicate and/or license, as of the date of this
               Agreement, and (iii) created by PMC, or to which PMC acquires the contractual right to syndicate and/or
               license, during the License Period of the Agreement (collectively, the "Archive Content"). Subject to the
               Getty Agreement Restrictions, PMC hereby grants to Shutterstock during the License Period an exclusive
               worldwide right and license (as such terms are defined below) in all right, title and interest that PMC has in
               the Archive Content to: upload and host PMC's Archive Content, including, but not limited to, the Fairchild,
               Variety, WWD, W, DNR, Deadline, Sportstyle, V-Life, FN, HollywoodLife, BGR, TVLine content libraries, and

                                                             2 of 22
               Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 4 of 23

                                                                                                    shutterstr.,ck
           any other PMC photo content existing as of the date of the Agreement or created or acquired during the
           License Period, to add during the License Period, but excluding any Acquisition Content not amended
           hereto.

     ii)   PMC Events and PMC Event Content: PMC will provide Shutterstock access to its events, galas, conferences,
           summits, and other event functions to which third parties are invited generally ("PMC Events"). All image,
           footage and/or audio content recorded at such PMC Events are referred to herein as "PMC Event Content".
           During the License Period, Shutterstock will provide editorial photographic event coverage, at Shutterstock's
           expense, for all PMC Events. PMC shall not, without Shutterstock's advance written consent, provide access
           to any PMC Event to any other company primarily in the business of licensing stock media, including but not
           limited to Getty Images, Corbis, Fotolia, Dreamstime, 123RF, and Trunk Archive (or any parent, subsidiary,
           affiliate, or agent thereof). Notwithstanding the foregoing, until the expiration of the Getty Agreement, the
           provisions of this Section 3 a)ii) shall be subject to the Getty Agreement Restrictions. Shutterstock agrees
           that for all PMC Event Content distributed by Shutterstock or its subsidiaries, Shutterstock or its subsidiaries
           shall use all commercially reasonable efforts to promote such PMC Event Content in "featured" or
           "spotlight" emails or other distribution methods. In the event that any third party sponsors of PMC Events
           would like to license or otherwise use any PMC Event Content for commercial or advertising purposes
           (beyond such sponsors' use of PMC Event Content for PR, social media and other promotional purposes as
           part of such sponsor's sponsorship activation with PMC), Shutterstock and PMC agree to share in all gross
           revenues received by Shutterstock from the licensing or other monetization of such PMC Event Content, less
           any actual refunds, on a-basis.

     iii) Third Party Event Access and Third Party Event Content: PMC will provide to Shutterstock defined
          credentials, passes, and VIP access to significant events around the world to which PMC has access as
          defined herein ("Third Party Events"). All image, footage and/or audio content created hereunder at the
          Third Party Events is referred to herein as "Third Party Event Content". Subject to the Getty Agreement
          Restrictions, PMC hereby grants to Shutterstock the right to be the sole third party to leverage and utilize
          PMC's credentials and access to capture Third Party Event Content at Third Party Events. These Third Party
          Events shall initially include, but not be limited to, those events listed on Schedule "D". PMC shall work with
          Shutterstock in good faith to create additional access at third party events that will enable the Parties to
          further monetize the Third Party Event Content.

     iv) Acquisition Content and Acquisition Events: Notwithstanding the foregoing, in no event shall Archive
         Content, PMC Events or Third Party Events include any content, events or rights to cover third party events
         acquired by PMC pursuant to any acquisition transaction that occurs outside the ordinary course of business
         during the License Period (an "Acquisition"). In the event that PMC does enter into an Acquisition that gives
         PMC content, events or rights to cover third party events during the License Period (referred to herein as
         "Acquisition Content" or an "Acquisition Event" respecti~MC and Shutterstock shall engage in
         exclusive good faith discussions for a period of not less t h a n ~ f t e r the date of such Acquisition, with
         the intent of amending to the ~ e n t such Acquisition Content and/or Acquisition Events (an
         "Acquisition Amendment"). If such-exclusive negotiation period expires without agreement to such
         Acquisition Amendment, thereafter Shutterstock shall be entitled to match any offer received by PMC from
         a third party for the licensing or syndication of such Acquired Content and/or Acquired Events on the same
         terms and conditions as PMC is prepared to accept from that third party. In the event that PMC and
         Shutterstock agree to make any Acquisition Content or an Acquisition Event subject to the terms of this
         Agreement, such added Acquisition Content and/or Acquisition Event(s) shall be deemed to be included
         within the definition of Archive Content, PMC Events/PMC Event Content or Third Party Events/Third Party
         Event Content, as applicable.

b)   PMC Content Releases: PMC will notify Shutterstock in the asset detail accompanying each Archive Image or
     Event Image if it has obtained a model release and/or a property release for such asset. If no such notification is
     given, then it shall be deemed no such model and/or property releases have been obtained. No releases are

                                                          3 of 22
                  Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 5 of 23

                                                                                                      shutterstr.,ck
          obtained for Third Party Event Content. Except where Shutterstock is specifically notified that a model and/or
          property release has been obtained, Shutterstock acknowledges, and shall be responsible for ensuring that any
          sub licensees are aware, that no such releases, clearances, permissions, or other rights related to the persons,
          entities, private properties, products, trademarks, or brands depicted in Archive Content, or PMC Event Content,
          have been conveyed to Shutterstock. Shutterstock and/or its sub licensees are solely responsible for
          determining the need for, and obtaining if necessary, such third party clearances.

     c)   Copyright Ownership: PMC Content remains with the owner of all copyrights to PMC Content existing as of the
          date of this Agreement. All copyright and other intellectual property rights to PMC Content created during the
          License Period, including any metadata associated with such PMC Content, shall vest with PMC, except to the
          extent Shutterstock's photographer agreement dictates that copyright is retained by the photographer, in which
          case PMC shall be granted a non-exclusive right to syndicate and/or license such images footage and/or audio.
          Shutterstock shall not acquire any ownership interests in the Archive Content by virtue of this Agreement or
          otherwise.

     d)   Credit to PMC: Shutterstock shall use commercially reasonable efforts to include in all license agreements
          entered into after the date hereof that any PMC Content licensed and used by licensees shall include a copyright
          attribution to PMC if such PMC Content is used in an editorial context. PMC shall have the right to waive the
          foregoing requirement in its sole reasonable discretion. PMC hereby acknowledges that Shutterstock has no
          obligation to amend any existing license agreements, the terms of which may include broad waivers of
          attribution. Shutterstock will use reasonable efforts to amend such contracts upon renewal to reflect the
          foregoing.

     e)   PMC Photographers; Fashion Events: The in-house staff photographers currently employed by PMC shall
          produce images, footage and/or audio content that will be contributed to PMC Event Content and Third Party
          Event Content, as such terms are defined hereunder. The Parties shall work together in good faith to maximize
          revenue opportunities for coverage of Third Party Events within the fashion industry. In furtherance of the
          foregoing, PMC shall identify and calendar such opportunities, manage and coordinate access to such events,
          liaise with event owners and/or fashion houses in relation to such events and provide its in-house staff
          photographers for such events while Shutterstock shall provide additional freelance photographers to assist
          with image capture, provide technical resources to assist with metadata creation from all photographers
          covering such events and upload and distribute the content from such events in accordance with the terms of
          this Agreement.

     f)   Video Content. Any video captured at a PMC Event or a Third Party Event shall be subject to the terms of this
          Agreement and included within PMC Event Content or Third Party Event Content, as applicable.

     g)   Non-contemplated PMC Content: Notwithstanding anything to the contrary contained herein, the terms and
          provisions of this Agreement shall not apply to: (i) any video content produced by PMC Studios, @Hollywood or
          any individual PMC brand for any purpose whatsoever, in any manner whatsoever in any publication and in all
          forms of media (websites, social media, email etc.) owned or operated by PMC which is not taken at PMC Events
          or Third Party Events, (ii) any editorial content even if such editorial content is accompanied by Archive Content,
          PMC Event Content or Third Party Content and/or is used for educational purposes, (iii) any podcasts, the
          primary purpose of which is for editorial use and (iv) any content created by on India.com.

     h)   Coordination of Communication regarding Events; Identification of Image Usage. The Parties shall work
          together in good faith to communicate the calendaring and coordination of photographers/videographers of
          Third Party Events and PMC Events. The Parties shall also work together in good faith to identify usage by PMC
          of Third Party Event Content and PMC Event Content.

4)   PMC Content Expenses: All Archive Content and PMC Event Content shall be delivered by PMC in good faith in a
     format that is "SSTK Compliant" for the Service. As used herein, "SSTK Compliant" means the content is digitized and
     contains all required metadata as agreed by the Parties in good faith. Notwithstanding the foregoing, the Parties
     have agreed to the following items with respect to the existence and creation of metadata: (i) with respect to all
                                                            4 of 22
                 Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 6 of 23

                                                                                                         shutterstr.,ck
     Archive Content in existence as of the date of this Agreement, SSTK will facilitate the creation of all metadata
     necessary to make such metadata SSTK Compliant and (ii) with respect to all Third Party Events and PMC Events
     taken by PMC's in-house staff photographers, PMC shall only be required to provide the following metadata: name
     of contributor and name, date and time of event. Shutterstock shall partially reimburse PMC's expenses arising
     from PMC's obligation to make the Archive Content and PMC Event Content SSTK compliant, in accordance with the
     following schedule. Such payments will be made following PMC's delivery of documentary evidence of the
     incurrence of such expenses, including payment of third party consultants or contractors who are engaged in the
     process of creating, identifying, curating or managing Archive Content, PMC Event Content and/or Third Party Event
     Content.

                 •    2016:   up to
                 •    2017:   up to
                 •    2018:   up to

     During the License Period, Shutterstock will use all commercially reasonable efforts to assist PMC in transferring the
     Archive Content, any PMC Event Content and any Third Party Event Content to Shutterstock's WebDAM.

5)   Co-Exclusivity: During the License Period, and except pursuant to the Permitted Exceptions, PMC agrees that
     Shutterstock shall be the only entity to whom PMC may grant its rights to sub-license the Archive Content, PMC
     Event Content and Third Party Event Content. Except pursuant to the Permitted Exceptions, PMC shall not grant to
     any third parties (including but not limited to any photo agency, wire service, syndication outlet, or publishing
     concern), the right to market, license and distribute the Archive Content, PMC Event Content, or Third Party Event
     Content for standalone syndication or republication, it being understood that Shutterstock will market and
     distribute Archive Content, PMC Event Content and Third Party Event Content through third parties pursuant to
     existing content distribution agreements (e.g., reseller agreements, API agreements, among others) and may
     continue to do so in the ordinary course of business; provided, however, that Shutterstock will use reasonable
     efforts to not license through Shutterstock's Premier Platform any Archive Images, PMC Event Images or any Third
     Party Event Content to any of the following publications without the prior written consent of PMC: The Hollywood
     Reporter; Vogue, The Wrap; Business of Fashion (collectively, the "Competitors"). The parties will attempt to come
     to a reasonable accommodation with respect to ensuring Competitors are not given access to Archive Images, PMC
     Event Images or any Third Party Event Content through Shutterstock's self-serve platform (non-Premier) in a manner
     that is disadvantageous to PMC's editorial products. For the avoidance of doubt, (i) pursuant to agreements
     predating this Agreement PMC may continue to submit and/or license Archive Content, PMC Event Content or Third
     Party Event Content directly to third parties for republication; and (ii) PMC shall throughout the License Period be
     entitled to (a) submit and/or license Archive Content, PMC Event Content, or Third Party Event Content to any third
     party for syndication to the extent that any Archive Content, PMC Event Content or Third Party Event Content is
     accompanied by editorial content and/or is used for educational purposes, (b) use solely on its own behalf, and
     allow all or any of its affiliates to use solely on their own behalf Archive Content, PMC Event Content, Third Party
     Event Content, or any video content produced by PMC studios or any individual PMC brand for any purpose
     whatsoever, in any manner whatsoever in any publication and in all forms of media (websites, social media, email
     etc.) owned or operated by PMC or its affiliates, and (c) license and/or provide any Archive Content, PMC Event
     Content or Third Party Event Content to any third party sponsors of PMC Events pursuant to any sponsorship
     activations (all items referred to in the foregoing clauses (i) and (ii), collectively, the "Permitted Exceptions"). Except
     for the Permitted Exceptions, PMC will not engage in any direct sales to entities seeking to license the Archive
     Content, PMC Events Content or the Third Party Event Content.

6)   Royalties and Advances: Shutterstock shall pay PMC.of all gross revenue, less actual refunds, generated from
     Shutterstock's sale, distribution, syndication or other monetization of the Archive Content, PMC Event Content, and
     Third Party Event Content (the "PMC Royalties"). Shutterstock shall pay to PMC an annual fully recoupable advance
     against royalties (the "Royalty Advances") payable as follows:

             •   Year 1:                 ue on or before September 1, 2015
             •   Year 2:                 ue on or before July 1, 2016
                                                             5 of 22
                    Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 7 of 23

r==> i"--1 c:::                                                                                       shutterstr.,ck
                •   Year 3:             due on or before July 1, 2017
                •   Year 4:             due on or before July 1, 2018
                •   Year 5:             due on or before July 1, 2019
                •   Year 6:             due on or before July 1, 2020

     The Royalty Advances shall be recoupable by Shutterstock solely from all PMC Royalties (as defined above)
     otherwise payable to PMC during the twelve month period of the License Period to which such Royalty Advance
     relates (i.e., the July 1 to June 30 period following payment) and any options or extensions thereto. Within 30 days
     of the end of each calendar month during which Shutterstock receives revenue from the Archive Content, PMC
     Event Content, and Third Party Event Content, Shutterstock will provide statements to PMC, listing all revenue
     received during the relevant month, less any actual refunds and provided to PMC along with a list of all Archive
     Content, PMC Event Content and Third Party Event Content to which such revenue may be attributed. Payment of
     any monies shown to be due to PMC on such statements will be remitted at the time such statements are issued,
     unless such monies are being recouped from the Royalty Advance above. Royalties earned in a foreign currency will
     be converted to USD prior to remittance to PMC using the US Treasury's Average Rate for each such currency for the
     month in which the royalties were generated. Upon 30 days advance written notice, PMC shall have reasonable and
     customary rights to audit the books and records of Shutterstock, at PMC's sole expense (except as provided below),
     to verify the information presented to it. Such audit will take place during normal business hours at the location
     where Shutterstock maintains the applicable records. In the event such audit reveals an underpayment to PMC of
     5% or more during the term of this Agreement prior to the date of such audit, the costs of such audit shall be borne
     by Shutterstock.

7)   Marketing and Promotion:

     a)   Co-promotion: Shutterstock shall recognize PMC as a launch partner of Shutterstock's to-be-launched "Editorial"
          product, and will engage in a mutually agreed marketing and promotion package. On a reasonable periodic basis
          during the License Period, the Parties shall review and define appropriate co-marketing and merchandising
          opportunities. Shutterstock agrees that it shall promote the Archive Content and PMC Event Content through all
          social media and traditional media outlets no less prominently than Shutterstock's other significant partners.

     b)   India: Shutterstock and PMC will outline a mutually agreed plan to co-market and co-promote The Service and
          PMC properties in India.

     c)   Data Insights: Shutterstock shall provide PMC data solely arising from this Agreement and will meet regularly to
          share such data with the goal of optimizing image sales, minimizing cost of archive harvesting and applying
          commercial insights to editorial market. The data provided pursuant to this clause will at all times conform to
          Shutterstock's Privacy Policy.

     d)   Use of Trademarks

          i)    Shutterstock hereby grants PMC a non-exclusive, limited license to use the "Shutterstock" trademarks (the
                "Shutterstock Marks") in connection with PMC's promotion of the business arrangement contemplated
                hereby. PMC's use of the Shutterstock Marks shall at all times conform to Shutterstock's then-current
                trademark use policies as made available to PMC and shall at all times inure to the benefit of Shutterstock.
                PMC agrees that it will obtain Shutterstock's prior approval for any print use of the Shutterstock Marks.
                PMC further agrees that it will use commercially reasonable efforts to terminate any particular use of the
                Shutterstock Marks no later than 5 days from the date of Shutterstock's written request.

          ii)   PMC hereby grants Shutterstock a non-exclusive, limited license to use of PMC's trademarks (the "PMC
                Marks") in connection with Shutterstock's promotion of the business arrangement contemplated hereby.
                Shutterstock's use of the PMC Marks shall at all times conform to PMC's then-current trademark use policies
                as made available to Shutterstock and shall at all times inure to the benefit of PMC. Shutterstock further
                agrees that it will use commercially reasonable efforts to terminate any particular use of the PMC Marks no
                later than 5 days from the date of PMC's written request.

                                                             6 of 22
                  Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 8 of 23

r==> i"--1 c:::                                                                                       shutterstr.,ck
8)   Termination: Either Party may terminate the Agreement at any time for cause by giving the other Party written
     notice and providing for a forty-five (45) day period ("Cure Period") during which the other must correct, cure or
     otherwise resolve the alleged cause for termination. If at the conclusion of the Cure Period the cause for termination
     has not been corrected, cured or otherwise resolved then the non-breaching Party shall give written notice of
     termination to the other of not less than ten (10) business days. Either Party shall have the right to terminate the
     Agreement if an application is made for appointment of a receiver, or any assignment for the benefit of creditors is
     made by, or a petition under any of the provisions of any state or federal bankruptcy law is filed by or against the
     other Party or any act of insolvency by PMC. Notwithstanding the foregoing in the event Shutterstock ceases to
     operate in the stock content space, Shutterstock may terminate the Agreement in whole or solely with respect to
     that particular consumer offering upon Shutterstock's provision of thirty (30) days written notice to PMC on the
     understanding that Shutterstock shall still be responsible for all Royalty Advances that have not been paid as of such
     date.

9)   Indemnification; Limitation of Liability:

     a)   Each Party shall indemnify, defend and hold harmless the other Party, their affiliates and its and their officers,
          directors, employees, agents and representatives, from and against any and all third party claims, demands, and
          accompanying losses, liabilities, costs or expenses, including reasonable attorneys' fees arising out of, or in
          connection with, any breach of a representation, warranty or covenant contained herein, provided that neither
          Party will incur any costs or expenses related to a claim prior to giving the other party a reasonable opportunity
          to analyze such claim's validity. The indemnifying Party shall have the right to control the defense of any such
          claim, and the indemnified Party shall have the right to participate in any litigation at their own expense.

     b)   Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE LIABLE FOR OR HAVE ANY
          LIABILITY TO THE OTHER FOR ANY LOST PROFITS, LOSS OF USE, COSTS OF PROCUREMENT OF SUBSTITUTE
          GOODS OR SERVICES, OR FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
          DAMAGES HOWEVER CAUSED AND WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE,
          WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

10) Notices:

          For PMC:
          General Counsel
          Penske Media Corporation
          11175 Wilshire Boulevard
          Los Angeles, CA 90025

          With a copy to:
          Paul Woolnough
          Penske Media Corporation
          11175 Wilshire Boulevard
          Los Angeles, CA 90025

          For Shutterstock:
          General Counsel
          Shutterstock, Inc.
          350 Fifth Avenue, 21st Floor
          New York, NY 10118

11) Assignment: The Parties may not assign this Agreement or any right or obligation of this Agreement, by operation of
    law or otherwise, without the prior written consent of the other Party, provided, however, that a Party may (i)
    assign this Agreement to any entity that acquires all or substantially all of such Party's assets or its business that is
    the subject hereof, or (ii) Shutterstock may, upon written notice to PMC, assign this Agreement to a wholly-owned

                                                            7 of 22
                 Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 9 of 23

                                                                                                        shutterstr.,ck
    subsidiary of Shutterstock's. In the event of assignment hereunder, the rights and obligations of this Agreement shall
    bind and benefit any successor or assigns of the Parties.

12) Currency: Shutterstock will make payment of express payment obligations set forth herein, including but not limited
    to the Royalty Advances payable hereunder in US Dollars. However, Royalties due in excess of the Royalty Advances
    will be converted from the currency in which they are earned. For amounts requiring conversion set forth herein,
    conversions shall be made using the rates published by the US Federal Reserve at the end of the fiscal quarter
    immediately preceding the date of such payment.

13) Taxes: Each Party hereto will be responsible for collecting and remitting any and all applicable taxes due with
    respect to (or incurred in connection with) the sale or license of such Party's goods or services to its customers.
    Neither Party will be liable for any taxes, duties, levies, fees, excises or tariffs incurred in connection with or related
    to the sale of the other Party's goods or services.

14) Confidentiality: Neither of the Parties shall use (except in the performance of its obligations hereunder) or disclose
    the financial, business, or any other terms and conditions contained within the Term Sheet and/or the Agreement,
    or any other confidential or proprietary information exchanged between the parties pursuant to this Agreement or
    otherwise (collectively, "Confidential Information"), except as required by law or subpoena (after reasonable notice
    to the other Party and taking reasonable efforts to limit disclosure), unless pre-approved by the other Party. Each
    Party agrees to protect the Confidential Information of the other Party in the same manner it protects the
    confidentiality of its own proprietary and confidential information of like kind, but in no event shall either Party
    exercise less than reasonable care in protecting such Confidential Information. If the receiving party discloses or
    uses (or threatens to disclose or use) any Confidential Information of the disclosing party in breach of this Section,
    the disclosing party shall have the right, in addition to any other remedies available to it, to seek injunctive relief to
    enjoin such acts, it being specifically acknowledged by the Parties that any other available remedies may be
    inadequate.

15) Choice of Law & Venue: This Agreement shall be governed by the laws of the state of New York (without giving
    effect to any conflict of law principles). The Parties irrevocably consent to the exclusive jurisdiction of the federal
    court and state courts located in New York, as applicable, for any claim or matter arising under or in connection with
    this Agreement. The Parties waive any and all objections to venue in those courts.

16) Entire Agreement: This Agreement constitutes the entire agreement between the parties relating to subject matter
    hereof and supersedes all prior or simultaneous agreements, discussions, negotiations and statements, written or
    oral, including the Term Sheet. In the event of any conflict between the terms and conditions of this Main
    Agreement and the terms and conditions contained in any of the schedules or exhibits attached hereto or any
    documents or policies referred to therein, the terms and conditions contained in this Main Agreement shall control.

17) Amendment and Waiver: This Agreement, including any schedules or exhibits attached hereto and any documents
    or policies referred to therein, may only be amended upon mutual written agreement signed by both Parties;
    provided, however that either Party shall be entitled to update or amend its privacy policies as necessary to comply
    with applicable law, rule, regulation or industry practice. None of the provisions of this Agreement, including any
    schedules or exhibits attached hereto or policies referred to therein, shall be deemed to have been waived by any
    act, omission, or acquiescence on the part of either Party without a written instrument signed by such Party. No
    waiver by a Party of any breach shall be effective unless in writing, and no waiver shall be construed as a waiver of
    any succeeding breach, whether or not of the same or a different term or condition.

18) Getty Agreement Restrictions: The Parties acknowledge that each of PMC and Variety Media, LLC, a subsidiary of
    PMC ("Variety"), is currently party to an agreement (collectively, the "Getty Agreement") with Getty Images (US),
    Inc. ("Getty"). PMC represents and warrants to Shutterstock that the Getty Agreement does not place any
    restrictions on the ability of PMC to provide Shutterstock with the rights set forth herein except that until January
    22, 2016 (the "Expiration Date"): (i) Getty is designated as Variety's official photography provider; (ii) Variety must
    provide Getty with a Variety "credential" so that Getty may provide photographic coverage at specified third party
    entertainment events and certain Variety events; (iii) Getty may provide editorial photographic event coverage for
                                                            8 of 22
                Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 10 of 23

                                                                                                      shutterstr.,ck
    PMC's Young Hollywood Awards, Breakthrough of the Year Awards or Style Awards and (iv) Shutterstock shall not be
    able to host, market, license or distribute any (A) still images that are either (1) wholly-owned by Variety, or (2) that
    are licensed to Variety by affiliates or contributors on terms permitting Variety to sublicense them ("Variety
    Images"), (B) still image celebrity portraits created by a photographer commissioned by Getty pursuant to a
    collaboration between Variety and Getty ("Variety Portrait Images") or (C) images taken by Getty at any of the
    events specified in clauses (ii) or (iii) above ((i)-(iv) collectively, the "Getty Agreement Restrictions").

19) Severability: If any provision of this Agreement or any application thereof is determined to be illegal, invalid or
    unenforceable, the remainder of this Agreement and any other application of such provision shall not be affected
    thereby, and such illegal, invalid or unenforceable provision shall be reworded, if possible, so as to make it legal,
    valid and enforceable.

20) Counterparts: This Agreement may be signed in counterparts and/or via electronic facsimiles (which shall include
    scans). Each of them is an original, and all of them constitute one agreement.

21) Independent Contractors: The parties to this Agreement are independent contractors. There is no relationship of
    partnership, joint venture, employment, franchise or agency created hereby between the parties. Neither Party will
    have the power to bind the other or incur obligations on the other Party's behalf without the other Party's prior
    written consent.

22) Representations and Warranties: The Parties hereby represent and warrant that (i) it has the right, power, and
    authority to enter into this Agreement and grant the rights granted herein, subject to the expiration or termination
    of existing agreements that may encumber this transaction; and (ii) other than the Getty Agreement Restrictions, it
    is not subject to any conflicting obligations which will or might prevent it from or interfere with the performance of
    its obligations hereunder.


         IN WITNESS WHEREOF, the Parties hereto hereby execute this Agreement as of the date set forth below.

AGREED TO AND ACCEPTED BY:

                                                         Shutterstock, Inc.


                                                         By: _ _ _ _ _ _ _ _ _ _ __


                                                         Name:
                                                                 -------------
Title:   SVP & General Counsel                           Title: _ _ _ _ _ _ _ _ _ _ _ __


Date:    June 20, 2015                                   Date: _ _ _ _ _ _ _ _ _ _ _ __




                                                           9 of 22
                  Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 11 of 23

                                                                                                          shutterstr.,ck
                                                           Schedule A

                                           Shutterstock Image and Footage License

                                              (with Rex and Music Amendments)

In consideration of the mutual covenants contained herein and for other good and valuable consideration, the receipt
and legal sufficiency of which the parties acknowledge, the parties agree to the following:

                                                    PART I: GENERAL TERMS

    1.   Definitions

             a.   "lmage(s)" as used herein means, photographs, vectors, drawings and the like available for license from
                  the Shutterstock Premier website.

             b.   "Offset lmage(s)" as used herein means, photographs, vectors, drawings and the like available for
                  license from Shutterstock's Offset collection.

             c.   "Footage" as used herein means any moving images, animations, films, videos or other audio/visual
                  representations, excluding still images, recorded in any format that are available for license from the
                  Shutterstock Premier website.

             d.   "Content" as used herein refers, collectively, to Images, Offset Images, and Footage.

             e.   "Customer" as used herein is Penske Media Corporation

             f.   "MSA Account" means any Shutterstock user account created pursuant to this Agreement. Customer
                  may request as many MSA Accounts as are reasonably necessary to license Content hereunder. All
                  Content licensed from such MSA Accounts shall be subject to this Agreement. If Customer establishes
                  any other Shutterstock account or accounts (e.g. Standard License or Enhanced License account),
                  Content licensed using such account(s) shall be governed by the terms of service applicable to such
                  account(s), not by this Agreement.

             g.   "Affiliate" as used herein shall mean any entity that directly or indirectly controls, is controlled by, or is
                  under common control with Customer, where "control" is defined as control of more than fifty percent
                  (50%) of outstanding shares or securities, or an equivalent ownership interest. Customer may extend
                  this Agreement to any such Affiliate by providing written notice to Shutterstock and by creating an MSA
                  Account for each such Affiliate. Any breach of this Agreement by an Affiliate shall be deemed to be a
                  breach of the Agreement by such Affiliate and Customer who shall be jointly and severally liable to
                  Shutterstock.

    2.   Agreement. Customer agrees to be bound by this Shutterstock Image and Footage License, the Shutterstock
         Privacy Statement and Shutterstock's Website Terms of Use, in each case as in existence on the date hereof
         (incorporated herein by reference, and collectively referred to as the "Agreement"), which set forth the terms
         and conditions governing the parties' rights, interests and obligations hereunder.

    3.   License Fees. License fees payable hereunder are set forth in Schedule A attached hereto, and made a part
         hereof by this reference. License fees must be paid within 30 days of Customer's receipt of an invoice.

                                                     PART II: USAGE RIGHTS

    4.   Copyright. Shutterstock and/or its contributors ("Contributors") reserve all rights in and to the Content not
         expressly granted to Customer by the terms of this Agreement. Customer's rights to use Content a re
         conditioned upon Customer making payment to Shutterstock for all amounts due Shutterstock. If any of
         Customer's MSA Accounts become delinquent, Customer's right to use any Content downloaded but not paid
         for will automatically terminate unless all payments together with any interest thereon and Shutterstock's costs
         of collection and bank charges and credit card processing fees are received by Shutterstock no later than forty

                                                             10 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 12 of 23

                                                                                                     shutterstr.,ck
     five (45) days from the date that Customer receives notice from Shutterstock that Customer's MSA Account has
     become delinquent.

5.   Non-Exclusive Licenses. Shutterstock grants Customer a non-exclusive, non-transferable right throughout the
     world, in perpetuity, to use, modify and reproduce Content pursuant to the following licenses, and subject to
     the limitations set forth in Part Ill hereof:

         a.   Digital Use License

                  i.    As a digital reproduction, including on websites, in online advertising, in social media, in mobile
                        advertising, mobile "apps", software, e-cards, e-publications (e-books, e-magazines, biogs, etc.),
                        email advertising, and in online media (including on video-sharing services such as You Tube,
                        Dailymotion, Vimeo, etc.);

         b.   Non-Digital Use License

                  i.    Printed in physical form as part of product packaging and labeling, letterhead and business
                        cards, point of sale advertising, CD and DVD cover art, or in the advertising and copy of tangible
                        media, including magazines, newspapers, and books;

                  ii.   Incorporated into film, video, television series, advertisement, or other multimedia productions
                        for distribution in any medium now known or hereafter devised;

                  iii. In connection with a live performance.

6.   Derivative Works. In the event that Customer creates a derivative work based on or incorporating any Content
     ("Customer Work"), all rights in and to such Content shall continue to be owned and/or controlled by
     Shutterstock or its Contributor(s), subject to Customer's rights to use such Content pursuant to the terms and
     limitations set forth herein. Customer may assign its rights in a Customer Work incorporating Content, provided
     however, that (i) the rights in the Content, outside of the Customer Work itself, may not be assigned; (ii) no such
     assignment shall relieve Customer of any obligation hereunder; and (iii) Customer and any such assignee shall be
     jointly and severally liable for any breaches of this Agreement whether by Customer or any Customer assignee.

                                                 PART Ill: RESTRICTIONS

7.   CUSTOMER MAY NOT:

         a.   Use Content other than as expressly specified in PART II.

         b.   Use Content in a pornographic, defamatory, or deceptive context, or in a manner that could be
              considered libelous, obscene, or illegal.

         c.   Portray any person depicted in Content (a "Model") in a way that a reasonable person would find
              offensive, including but not limited to depicting a Model: a) in connection with pornography, "adult
              videos", adult entertainment venues, escort services, dating services, or the like; b) in connection with
              the advertisement or promotion of tobacco products; c) as endorsing a political party, candidate,
              elected official, or opinion; d) as suffering from, or medicating for, a physical or mental ailment; ore)
              engaging in immoral or criminal activities.

         d.   Use Content in a manner that infringes upon any third party's trademark or other intellectual property
              right, or would give rise to a claim of deceptive advertising or unfair com petition.

         e.   Resell, redistribute, provide access to, share or transfer any Content.

         f.   Incorporate Content into merchandise or any promotional item for sale or distribution.

         g.   Use any Content marked "Editorial Use Only" for commercial purposes.

         h.   Use any Content (in whole or in part) as a trademark, service mark, logo, or other indication of origin, or
              as part thereof.
                                                          11 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 13 of 23

                                                                                                      shutterstr.,ck
         i.   Falsely represent, expressly or by way of reasonable implication, that any Content was created by
              Customer or a person other than the copyright holder(s) of that Content.

8.   Credit Attributions and Copyright Notices

         a.   The use of Content in an "editorial" context, shall be accompanied by an adjacent credit to the
              Shutterstock contributor and to Shutterstock in substantially the following form:

                "Name of Artist/Shutterstock.com" (or if no contributor information is given, "Shutterstock.com")

         b.   If and where commercially reasonable, the use of Content in merchandise or promotional items or
              incorporated into a film, video, television series, advertisement, or other multimedia production shall be
              accompanied by a credit to Shutterstock in substantially the following form:

                "lmage(s) or Footage (as applicable), used under license from Shutterstock.com"

         c.   Credit attributions are not required in connection with any other use of Content unless another stock
              content provided is afforded credit in connection with the same use.

         d.   In all cases the credit and attribution shall be of such size, color and prominence so as to be clearly and
              easily readable by the unaided eye.

9.   "Non-transferable" as used herein means that except as specifically provided herein,_Customer may not sell,
     rent, load, give, sublicense, transfer, or otherwise assign to anyone, Content or the right to use Content. The
     foregoing does not preclude Customer's right to have a third party produce, manufacture and/or distribute any
     Customer Work, subject to the terms and conditions herein, provided that such third party has no right to the
     Content. The work Customer produces with the Content must be used for Customer, Customer's direct
     employer, client, or customer, who must be the end user of Customer's work. Customer agrees to take all
     commercially responsible steps to prevent third parties from duplicating any Content.

                                                PART IV: MISCELLANEOUS

10. Removal of Content

         a.   If Customer uses Content as a digital reproduction on a third party social media website (a "Social Media
              Website") and becomes aware that any Social Media Website uses any Content in a manner that
              exceeds the scope of the license granted hereunder, Customer agrees to remove all derivative works
              incorporating Content from such Social Media Site, and to promptly notify Shutterstock of each such
              Social Media Website's use.

         b.   Upon notice from Shutterstock or if Customer learns that any Content is subject to a threatened or
              actual claim of infringement, violation of another right, or any other claim for which Shutterstock may
              be liable, Customer will remove the Content from its computer systems and storage devices (electronic
              or physical), if possible, cease any future use of the removed Content at Customer's own expense, and
              promptly notify Shutterstock of any such claim (if such notice did not come from Shutterstock).
              Shutterstock shall provide Customer with comparable Content (which comparability will be determined
              by Shutterstock in its reasonable commercial judgment) free of charge, but subject to the other terms
              and conditions of this Agreement.

11. Warranties and Representations

         a.   Shutterstock warrants and represents that:

                  i.    Shutterstock's Contributors have granted Shutterstock all necessary rights in and to the Content
                        to grant the rights set forth in Part II as applicable.

                  ii.   Content in its original unaltered form and used in full compliance with this Agreement and
                        applicable law, will not: i) infringe any copyright, trademark or other intellectual property right;

                                                           12 of 22
             Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 14 of 23

                                                                                                       shutterstr.,ck
                     ii) violate any third party's rights of privacy or publicity; iii) violate any US law, statute,
                     ordinance, or regulation; or iv) be defamatory, libelous, pornographic or obscene.

        b.   While Shutterstock makes commercially reasonable efforts to ensure the accuracy of keywords and
             descriptions, as well as the integrity of Content designated "Editorial Use Only", SHUTIERSTOCK MAKES
             NO WARRANTIES AND/OR REPRESENTATIONS REGARDING ANY: i) KEYWORD, TITLES OR DESCRIPTIONS;
             ii) AUDIO IN FOOTAGE; OR iii) CONTENT DESIGNATED "EDITORIAL USE ONLY". For the sake of clarity,
             Shutterstock will not indemnify Customer or have any liability to Customer or any third party in respect
             of any claims arising from inaccurate keyword, titles or descriptions, any audio in Footage, or the use of
             Content designated Editorial Use Only.

        c.   SHUTIERSTOCK MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER OTHER THAN THOSE
             EXPRESSLY MADE IN THIS "WARRANTIES AND REPRESENTATIONS" SECTION.

12. Indemnification by Shutterstock:
        a. Subject to the terms hereof, and provided that Customer has not breached the terms of this or any
           other agreement with Shutterstock, Shutterstock will defend, indemnify, and hold Customer harmless
           from those direct damages arising from a third-party claim directly attributable to Shutterstock's breach
           of the express warranties and representations made herein, together with reasonable attorneys' fees.
           Indemnification is conditioned upon Customer notifying Shutterstock, in writing, of any such claim or
           threatened claim, no later than five (5) business days from the date Customer knows or reasonably
           should have known of the claim or threatened claim. Such notification must include all details of the
           claim then known to Customer (e.g., the use of Content at issue, the name and contact information of
           the person and/or entity making the claim, copies of any correspondence received and/or sent in
           connection with the claim). The notification must be emailed or faxed to Shutterstock at
           counsel@shutterstock.com or 1-646-786-4782, with a hard copy to Shutterstock, 350 5th Avenue, 21st
           Floor, New York, New York, 10118, Attention: General Counsel, via certified mail, return receipt
           requested; or ii) overnight courier, recipient's signature required. Shutterstock shall have the right to
           assume the handling, settlement or defense of any claim or litigation to which this indemnification
           applies. Customer agrees to cooperate with Shutterstock in the defense of any such claim and shall have
           the right to participate in any litigation at its own expense. Customer agree that Shutterstock is not
           liable for any legal fees and/or other costs incurred by Customer or on Customer's behalf prior to
           Shutterstock having a reasonable opportunity to analyze such claim's validity.

        b.   Shutterstock shall not be liable for any damages, costs or losses arising as a result of modifications made
             to the Content or due to the context in which the Content is used by Customer.

13. Indemnification by Customer. Customer will indemnify and hold Shutterstock, its officers, employees,
    shareholders, directors, managers, members and suppliers harmless against any damages or liability of any kind
    arising from any use of any Content other than the uses expressly permitted by the Agreement. Customer
    further agrees to indemnify Shutterstock for all costs and expenses that Shutterstock incurs in the event that
    Customer breaches any of the terms of the Agreement or any other agreement with Shutters tock.

14. Shutterstock does not warrant that the Content, the Shutterstock websites, or other materials, will meet
    Customer's requirements or that use will be uninterrupted or error free. The entire risk as to the quality,
    performance and use of the Content is solely with Customer.

15. Shutterstock and Customer expressly understand and agree that this Agreement is entered into solely for the
    mutual benefit of the parties hereto and that no benefits, rights, duties, or obligations are intended by this
    Agreement as to any third party.

16. Except as expressly set forth herein, Shutterstock grants no rights and makes no warranties, with regard to
    the use of personally identifiable information that may be visible in the Content, music or other audio in
    footage, trademarks, trade dress or copyrighted designs or works of art or architecture depicted in any

                                                         13 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 15 of 23

                                                                                                   shutterstr.,ck
     Content. Shutterstock only has model or property releases where expressly indicated on the Shutterstock
     website.

17. Survival. Each term of this Shutterstock Image and Footage License that should reasonably be expected to
    survive termination shall hereby be deemed to survive termination, including with express reference to the
    terms of the license, restrictions, warranties and representations, and indemnification obligations.




                         Rex Amendment to the Shutterstock Image and Footage License

     This Rex License is amended to the Shutterstock Image and Footage License set forth above, and is intended to
     incorporate the terms of the Shutterstock Image and Footage License to the extent applicable. To the extent the
     terms of the Rex License conflict with any other terms set forth in the Agreement, the terms of the Rex License
     shall control.

     1.       "Rex Content" as used herein shall mean photographs, vectors, drawings, moving images, animations,
     films, videos, audio/visual representations, and the like available for license from Rex. Rex Content shall be
     incorporated into the term Content used in the Shutterstock Image and Footage License solely to the extent
     such incorporation does not violate the express terms of this Rex Amendment.

     3.      Notwithstanding anything to the contrary in the Agreement, Rex Content is licensed only for the term
     and territory specified on the applicable invoice.

     4.       Regardless of any designation or lack thereof on the Rex website, all Rex Content shall be deemed for
     "Editorial Use Only." Shutterstock makes no representations and warranties that Rex Content will not infringe
     on any third party copyright, trademark or other intellectual property right or violate any third party's rights of
     privacy or publicity. Shutterstock will not indemnify Customer or have any liability to Customer or any third
     party in respect of any claims arising from any third party rights depicted in any Rex Content.

     5.     Notwithstanding anything to the contrary in the Agreement, Customer shall provide credit to Rex and
     the Photographer as specified on the Rex website, unless a specific waiver is confirmed in advance in writing by
     Rex.

     6.      This Amendment is supplementary to and modifies the Agreement. The terms of this Amendment
     supersede provisions in the Agreement only to the extent that the terms of this Amendment and the Agreement
     expressly conflict. However, nothing in this Amendment shall be interpreted as invalidating the Agreement, and
     the provisions of the Agreement will continue to govern relations between the parties insofar as they do not
     expressly conflict with this Amendment.



                                             Music License Amendment

 This Music License is amended to the Shutterstock Image and Footage License set forth above, and is intended to
 incorporate the terms of the Shutterstock Image and Footage License to the extent applicable. To the extent the
 terms of the Music License conflict with any other terms set forth in the Agreement, the terms of the Music License
 shall control.

1.   Definitions

         a.   "Music" means any musical compositions, master recordings, and any other recordings containing
              sounds or a series of sounds, in all formats, now known and hereinafter developed, which is available for
              license from Shutterstock;



                                                        14 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 16 of 23

                                                                                                   shutterstr.,ck
         b.   "Project" means all adaptations of a single media project to which Music is synchronized and which is
              permitted pursuant to the terms of the License Type purchased by Customer.

2.   License Grant: Shutterstock grants Customer a non-exclusive, non-transferable right throughout the work, in
     perpetuity to create Projects that may be distributed in any and all media now known or hereafter devised, and
     subject to the restrictions set forth below.
3.   Music Comp License: A Music Comp License grants Customer the right to synchronize watermarked Music solely
     in test, sample, comp, or rough cut evaluation materials related to a Project. The Music Comp License expressly
     prohibits distributing Music to the public in any form or incorporating Music into any final materials. Customer
     may not remove or alter the watermark from Music under any circumstances."

4.   Restrictions: Customer may not:

         a.   sell, transfer, share, give away or sublease this Agreement or the Music to any other party except as
              expressly permitted pursuant to that paragraph herein titled "Limited Assignability";

         b.   resell the Music by itself or as part of a package except as embodied within your own Project;
         c.   resell the Music (or otherwise make it available) within a downloadable template where someone would
              be able to download the sound file as a separate file, such as in e-card templates or website templates;

         d.   resell the Music (or otherwise make it available) by itself or as part of a package, including without
              limitation, as embodied within a Project, in whole or in part, available as or as part of any competing
              product such as a music and/or audiovisual compilation or music and/or audiovisual stock product,
              library, or collection;
         e.   resell the Music (or otherwise make it available) as or as part of a musical composition or sound
              recording (except where Music is synchronized to narration in the context of a podcast episode, radio
              documentary, radio ad, or other similar audio-only production) even if it has been transformed, edited,
              re-mixed, re-recorded, modified with additional instruments or vocals, or otherwise manipulated in a
              manner that constitutes a derivative work.
5.   UGC Networks. Customer may publish Projects incorporating Music on third party so-called "user-generated"
     content distribution platforms (e.g., You Tube) (A "UGC Platform"). Customer may not claim ownership of the
     Music or otherwise register any Music with any UGC Platform even as synchronized with Customer's own
     Project. If Customer becomes aware that any third party claims any ownership interests in any Music, Customer
     agrees to promptly notify Shutterstock of each such claim.

6.   Third Party Licenses. If the laws of any jurisdiction require that licenses be obtained from collection societies or
     similar entities for or in connection with activities otherwise authorized under this Agreement, Customer shall
     be responsible for obtaining and paying for such licenses. For clarity, if Customer's use of a Project constitutes a
     "public performance" under applicable copyright law, Customer is solely responsible for obtaining any related
     Performance Rights Organization licenses. Customer will file complete and accurate "cue sheets" with the
     appropriate Performing Rights Organization(s) and furnish a copy of each such cue sheet to Shutterstock via
     email to cuesheets@shutterstock.com .
7.   Limited Assignability. Customer may not sell, rent, load, give, sublicense, transfer, or otherwise assign to anyone
     Music or the right to use Music. Customer may assign Music to a single client or customer, provided that the
     client agrees in writing to use such Music as provided herein and further provided that Customer notifies
     Shutterstock in writing of such assignment. Customer's rights in and to such Music shall terminate upon
     assignment of the Music. The foregoing does not preclude Customer's right to have a third party produce,
     manufacture and/or distribute adaptations of the Project, subject to the terms and conditions herein, provided
     that such third party has no right to the Music. Customer agrees to take all commercially reasonable steps to
     prevent third parties from duplicating any Music. If Customer becomes aware of any UGC Platform using any
     Music incorporated in a Project in a manner that exceeds the scope of the license granted to Customer


                                                        15 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 17 of 23

                                                                                                     shutterstr.,ck
     hereunder, Customer agrees to remove all Projects from such UGC Platform and promptly notify Shutterstock of
     each such use.
8.   Warranties and Representations
         a.   Shutterstock warrants and represents that:
                  i.    Shutterstock possesses all necessary rights in and to the Music to grant the rights set forth in
                        Part II as applicable.
                  ii.   Content in its original unaltered form and used in full compliance with this Agreement and
                        applicable law, will not infringe any third party's copyright.
         b.   SHUTIERSTOCK MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER OTHER THAN THOSE
              EXPRESSLY MADE IN THIS "WARRANTIES AND REPRESENTATIONS" SECTION.

9.   Credit Attributions and Copyright Notices
         a.   If and where commercially reasonable, the use of Music incorporated into a film, video, television series,
              advertisement, or other adaptations of a Project as an audiovisual work shall be accompanied by a
              credit to Shutterstock in substantially the following form:
                '"[Music Title]' performed by [Artist], used under license from Shutterstock"

         b.   In all cases the credit and attribution shall be of such size, color and prominence so as to be clearly and
              easily readable by the unaided eye.




                                                          16 of 22
 Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 18 of 23

                                                                                   shutterstr.,ck
                                         Schedule B

                              Shutterstock Content Price Chart




            License Type                                  License Fee per Image/Clip

Shutterstock Image for Digital License

Shutterstock Image for Non-Digital Use
                                                                      I
       Shutterstock 4k Footage
   Both Digital and Non-Digital Use

      Shutterstock HD Footage
   Both Digital and Non-Digital Use
                                                           -          II
       Shutterstock SD Footage
   Both Digital and Non-Digital Use

         Large Offset Image
   Both Digital and Non-Digital Use
                                                          •-
                                                      -ff  -          II
     Rex Image for Digital License

  Rex Image for Non-Digital License



      Premium Beat Music Clip                                    Music Premier Rate Card




                                           17 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 19 of 23

                                                                                          shutterstr.,ck
                                                         Schedule C

                                             WebDAM Rights, Terms and Conditions




                                                                                         -
                                     ONE-TIME FEES                                        COST

Elite Onboarding Package




                                                                                         -
    •   Custom onboarding which requires a separate Statement of Work - See SOW
        for scope

                                                                  TOTAL YEAR ONE:


                                SUBSCRIPTION FEES                                         COST
WebDAM Enterprise Edition -

40 Power Users, Unlimited End Users, 1 TB Disk Space                                        annually


Power User Seats


Platinum Support Plan

    •   Product updates and 24 x 7 access to customer knowledge base & community,
        DAMSuccess
    •   Email and phone support
    •   Web case submission
    •   24 x 7 support hours
                                                                                    . o f - o n Fees
    •   Access to monthly Administrator web-based training sessions via WebDAM
        University
    •   Uptime availability SLA of   99.5%
    •   Priority case routing
    •   Named customer support agent
    •   Live chat
    •   Developer support
    •   System audit rights with preapproval

Brand Connect Plus (Enterprise Edition) - 1 Brand Portal

Unlimited Asset Publishing, White Labeling, Unlimited Brand Guidelines with




                                                                                        -
                                                                                       -year
Unlimited Sections and Permissions, Unlimited Custom Pages


                                                       ANNUAL SUBSCRIPTION FEE:




                                                           18 of 22
              Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 20 of 23




                                                                                         -
                                                                                           shutterstr.,ck
                                                       TOTAL ADD-ON FEES:




All fees stated above shall be waived during the term of the Agreement other than: (i) storage costs a b o v e -
(which would be charged to PMC at WebDAM's cost), (ii) WebDAM dynamic templates, (iii) authentication integration
and (iv) any custom services requested by PMC that are not applicable to, or otherwise used by, other WebDAM
customers.




                                                     19 of 22
                   Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 21 of 23

                                                                                                                                  shutterstr.,ck
WEBDAM TERMS AND CONDITIONS OF USE
  PLEASE READ THESE TERMS AND CONDITIONS                 Disk space allotment is defined in Client's                (d)   material or any other material that
  OF   USE   ("Terms  and  Conditions" or                Subscription Plan. Overage will be charged at a                  could give rise to any civil or criminal
  "Agreement") CAREFULLY BEFORE USING THE                monthly rate of $5/GB of file storage. WEBDAM                    liability under applicable law.
  WEBDAM.COM     WEB SITE OR SERVICES                    may require that Client maintain a valid credit
  ("WEBDAM").   WEBDAM.COM is a website                  card on file at all times. In such cases, WEBDAM      5. Maintenance & Security
  operated under the name WebDAM and is                  may charge such card for service fees or other           (a) WEBDAM may interrupt Service to
                                                         fees on the first business day prior to any              perform      maintenance     on    WEBDAM
  owned and operated by Shutterstock,          Inc.
                                                         payment due-date.         WEBDAM may interrupt           equipment or software, or to address
  d/b/a WebDAM ("WEBDAM").
                                                         Service if any charge attempt is denied.                 and/or mitigate the effects of security
                                                      3. Termination                                              breaches, virus attacks, denial of service
  This Terms and Conditions is a binding                 Client may terminate this Agreement on thirty (30)       attacks, and other intentional interferences
  agreement between you and us, including any            days' advanced written notice.         However, if       by third parties. WEBDAM will exercise
  WEBDAM Client or user (collectively referred to        Client's Subscription Plan designates an annual          reasonable efforts to inform Client before
  herein as "Client"). If you do not agree to these      or other commitment period (a "Commitment                interrupting Service and to repair the
  Terms and Conditions or otherwise comply or            Period"), termination will not become effective          Service promptly.
  meet with its provisions, then you may not use         until the end of such Commitment Period or all           (b) Client will promptly report any Service
  the WEBDAM Site and Services. By using the             discounts provided will be due in full plus a            failure    to   WEBDAM        by    emailing
  WEBDAM Site and Services, you indicate that            cancellation fee equal to 50% of the remaining           support@webdam.com. WEBDAM is not
  you agree to and accept these Terms and                subscription fees through the Commitment                 responsible for providing physical access
  Conditions and are agreeing to use the                 Period. No refunds will be provided in the case of       to or copies of software, data, or content
  WEBDAM Site and Services at your own risk.             early termination by Client.          To terminate       stored on WEBDAM's equipment under
                                                         agreement, please email support@webdam.com.              any circumstances and is not required to
  1. The Service                                         WEBDAM may terminate this Agreement for                  provide network access (i) after any
     (a) WEBDAM will provide the Service                 convenience as of end of Client's Commitment             termination or suspension of Client's
     pursuant to this Agreement and                      Period, or at any time in the absence of a               Service or (ii) in the event of hardware
     WEBDAM's then-standard policies and                 Commitment Period. WEBDAM will provide thirty            failure, abuse by hackers or other third
     procedures. The Service includes the                (30) days' advanced written notice of any                parties, improper administration by Client,
     features and restrictions listed in                 termination for convenience.           Upon such         or other interruption of network access.
     Client's quote ("Subscription Plan").               termination, WEBDAM will refund any amounts              (c) WEBDAM will provide regular software
     (b) If included in Client's Subscription            paid pursuant to a Prepayment Plan for Service           updates related to feature add-ons and
      Plan, the Service includes: (i) the                not yet provided. WEBDAM reserves the right to           improvements and technology upgrades.
     Web DAM         Technology       Platform           terminate Client's account or Client's access to         Software updates will be automatically
     (WEBDAM         HOSTED        SERVICE),             use of the services, at WebDAM's sole discretion,        made available within Client's Subscription
     hosting, storage, backup, security,                 in the case of breach of this Terms and                  Plan
     and/or any monitoring services that                 Conditions. In the event of Termination, Client       6. Warranties,          Disclaimers,        and
     WEBDAM         provides,     and      any           will be given the option to utilize WEBDAM's             Limitations of Liability
     professional services provided by                   export services to obtain all Clients' data              WEBDAM IS PROVIDED ON AN "AS IS"
     WEBDAM ("Professional Services").                   managed and hosted by WEBDAM, providing all              BASIS WITHOUT ANY WARRANTIES OR
                                                         outstanding balance is paid in full.         Export      GUARANTIES OF ANY KIND, EXPRESS
  2. The Fees                                            services are available through WEBDAM                    OR IMPLIED. WEBDAM AND ITS
     Client will pay for the Service pursuant            Professional Services for an additional fee.             AFFILIATES, TO THE FULLEST EXTENT
     to the following prepayment plan:                                                                            PERMITTED BY LAW, DISCLAIM ALL
     Client pays annually or on such other            4. Ownership, Use, and Privacy                              WARRANTIES, INCLUDING, BUT NOT
     periodic basis as is defined in Client's            (a) Client represents that it has read WebDAM's          LIMITED        TO,    WARRANTIES          OF
     Subscription Plan. In the event that                    privacy policy ("Privacy Policy"), currently         MERCHANTABILITY,                       NON-
     Client terminates this Agreement, no                    posted at http://www.we bdam.com/privacy-            INFRINGEMENT OF THIRD PARTY
     refunds will be provided. All service                   policy/     The Privacy Policy is hereby             RIGHTS, TITLE AND FITNESS FOR A
     fees are paid in advance of service and                 incorporated into this Agreement, and both           PARTICULAR PURPOSE AND THOSE
     all payments in U.S. dollars.                           parties will adhere to each.                         ARISING BY STATUTE OR OTHERWISE
      If Client exceeds disk space allotment,
                                                         (b) WEBDAM exclusively owns all rights, title,           IN LAW OR FROM A COURSE OF
      bandwidth commitment, or other pre-paid
                                                             and interest to the Site and Services,               DEALING OR USAGE OF TRADE.
                                                             excluding Content contributed by Client.             WEBDAM AND ITS AFFILIATES MAKE
      service allotment, WEBDAM may: (i) charge
                                                             Client retains all copyrights and ownership to       NO       WARRANTIES          ABOUT       THE
      Client for such overage immediately via
                                                             digital content uploaded to the Site and             ACCURACY,                      RELIABILITY,
      credit card and will notify Client in writing
                                                             grants WEBDAM a nonexclusive right to                COMPLETENESS, OR TIMELINESS OF
      of such charge; or (ii) issue a one-time
                                                             copy, display, distribute, download, transmit        THE WEBDAM SITE.
      invoice for such overage, with payment                 and otherwise use Content for the sole               WITHOUT         LIMITATION       ON      THE
      due by check or credit card in thirty (30)             purpose of providing the Service.                    FOREGOING,             WEBDAM           AND
      days.                                              (c) WEBDAM does not control any Client's                 THIRDPARTY SERVICES PROVIDER
      Bandwidth allotment is 75GB download                   account and does not have any obligations            AND        DISTRIBUTORS         DO      NOT
      bandwidth per month. Overage will be                   to monitor any content for any purpose.              WARRANT THAT THE WEBDAM SITE
      charged at a monthly rate of $25/10GB                  Client's may not upload any threatening ,            OR       SERVICES        WILL     OPERATE
      of download transfer.                                  defamatory,          abusive,        obscene,        WITHOUT ERROR OR THAT THE
                                                             pornographic, inappropriate or profane               WEBDAM SITE AND SERVERS OR ANY
                                                                                                                  EMAIL SENT FROM WEBDAM.COM OR
                                                                                                                  SPITFIREPHOTO.COM ARE FREE OF
                                                                                                                  COMPUTER VIRUSES, BUGS, WORMS
                                                                                                                  OR        ANY        OTHER        HARMFUL
                                                                                                                  COMPONENTS. IN NO WAY IS WEBDAM
                                                                                                                  RESPONSIBLE          FOR      COSTS       OR
                                                                                                                  DAMAGES OF ANY KIND INCLUDING TO
                                                                                                                  DATA
                                                                           20 of 22
                Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 22 of 23

                                                                                                                                 shutterstr.,ck
WEBDAM TERMS AND CONDITIONS OF USE (Continued)
   OR      HARDWARE          EQUIPMENT,         SUCH PARTY HAS BEEN ADVISED OF THE                          technical data e xported from the United States
   ARISING FROM CLIENT'S USE OF                 POSSIBILITY OF DAMAGES TO        SUCH                       or the country in which Client resides.
   THE WEBDAM SITE OR SERVICES.                 PARTIES OR ANY OTHER PARTY.
                                                IF, NOTWITHSTANDING THE FOREGOING,                          Entire Agreement:
   WEBDAM        IS     IN    NO     WAY
                                                WEBDAM, ITS AFFILIATES OR ANY THIRD
   RESPONSIBLE FOR AND MAKES NO                 PARTY PROVIDER OR DISTRIBUTOR SHOULD
   REPRESENTATIONS                     OR                                                                   The Terms and Conditions constitute the entire
                                                BE FOUND LIABLE FOR ANY LOSS OR
   GUARANTEES REGARDING ANY                                                                                 agreement between the parties with respect to
                                                DAMAGE WHICH ARISES OUT OF OR IS IN
                                                                                                            the subject matter hereof and supersedes and
   CONTENT POSTED BY USERS, OR                  ANY WAY CONNECTED WITH ANY OF THE
                                                ABOVE DESCRIBED FUNCTIONS OR USES OF                        replaces   all  prior  or  contemporaneous
   OF ANY OTHER COMMUNICATIONS
                                                THE WEBDAM SITE OR ITS CONTENT, THE                         understandings or agreements, written or oral,
   BY USERS, INCLUDING, WITHOUT
                                                LIABILITY OF WEBDAM AND THE THIRD                           regarding such subject matter.
   LIMITATION, THE COMPLETENESS,
                                                PARTY PROVIDERS AND DISTRIBUTORS
   RELIABILITY,          TRUTHFULNESS,          SHALL IN NO EVENT EXCEED, IN THE                            Assign ability:
   ACCURACY OR TIMELINESS OF                    AGGREGATE, US$1000.00. IN ITS SOLE
   SUCH            CONTENT             OR       DISCRETION , IN ADDITION TO ANY OTHER                       NO THIRD PARTY BENEFICIARIES.
   COMMUNICATIONS. SOME STATES                  RIGHTS OR REMEDIES AVAILABLE TO                             Client agrees that, e xcept as otherwise expressly
   DO NOT ALLOW THE DISCLAIMER                  WEBDAM AND WITHOUT ANY LIABILITY                            provided in these Terms and Conditions, there
   OF IMPLIED WARRANTIES, SO THE                WHATSOEVER , WEBDAM AT ANY TIME AND                         shall be no third party beneficiaries to these
                                                WITHOUT NOTICE MAY TERMINATE OR
   FOREGOING DISCLAIMER MAY NOT                 RESTRICT CLIENT'S ACCESS TO ANY
                                                                                                            Terms and Conditions.
   APPLY TO CLIENT. THIS WARRANTY               COMPONENT OF THE WEBDAM SITE. SOME
   GIVES CLIENT SPECIFIC RIGHTS                                                                             Statutes of Limitations:
                                                STATES DO NOT ALLOW LIMITATION OF
   WH ICH VARY FROM STATE TO                    LIABILITY, SO THE FOREGOING LIMITATION
   STATE.                                       MAY NOT APPLY TO CLIENT.                                    Client agrees that regardless of any statute or
   Limitation of Liability:                     Intentionally Omitted.                                      law to the contrary, any claim or cause of action
                                                                                                            arising from or related to or these Terms and
   WEBDAM AND ITS AFFILIATES
                                            Intentionally Omitted.                                          Conditions or access or use of the WEBDAM Site
   ASSUME NO RESPONSIBILITY, AND
                                            If for any reason a court of competent jurisdiction finds       and Services must be filed within one (1) year
   SHALL NOT BE LIABLE FOR , ANY
   DAMAGES TO, OR VIRUSES THAT              any provision or portion of the Terms and Conditions to be      after such cla im or cause of action arose or
   MAY INFECT CLIENT'S OR ANY               unenforceable, the remainder of the Terms and Conditions        accrued or be forever barred.
   OTHER COMPUTER EQUIPMENT OR              will continue in full force and effect.
   OTHER PROPERTY ON ACCOUNT
   OF CLIENT'S ACCESS TO , USE OF,          International Users:
   OR BROWSING IN THE WEBDAM
   SITE OR CLIENT'S UPLOADING OR            WebDAM makes no claims that the WEBDAM Site and
   DOWNLOADING OF ANY DATA,                 Services and content thereon may be lawfully viewed or
   TEXT, IMAGES, VIDEO, AUDIO OR            accessed outside of the United States. Access to the
   OTHER MATERIALS, FROM THE
                                            WEBDAM Site may not be legal by certain persons or in
   WEBDAM SITE.
                                            certain countries. If Client accesses the WEBDAM Site from
   IN NO EVENT SHALL WEBDAM, ITS
                                            outside of the United States, Client does so at Client's own
   AFFILIATES OR ANY THIRD PARTY
                                            risk and is responsible for compliance with the laws of
   PROVIDERS OR DISTRIBUTORS BE
   LIABLE FOR ANY DAMAGE, INJURY,           Client's jurisdiction. Client agrees to comply with all local
   LOSS, CLAIM, OR ANY SPECIAL,             rules, as applicable, regarding online conduct and
   EXEMPLARY, PUNITIVE, INDIRECT,           acceptable Content. Specifically, Client agrees to comply
   INCIDENTAL OR CONSEQUENTIAL              with all applicable laws regarding the transmission of
   DAMAGES          OF      ANY      KIND
   (INCLUDING, BUT NOT LIMITED TO
   LOST PROFITS OR LOST SAVINGS),
   WHETHER BASED IN CONTRACT,
   TORT,     STRICT       LIABILITY,   OR
   OTHERWISE, WHICH ARISES OUT
   OF OR IS IN ANY WAY CONNECTED
   WITH (A) ANY USE OF THE WEBDAM
   SITE OR CONTENT FOUND HEREIN,
   (B) ANY FAILURE OR DELAY
   (INCLUDING, BUT NOT LIMITED TO
   THE USE OF OR INABILITY TO USE
   ANY COMPONENT OF THIS) , OR (C)
   THE     PERFORMANCE OR            NON
   PERFORMANCE BY WEBDAM OR
   ANY THIRD PARTY PROVIDERS OR
   DISTRIBUTORS, INCLUDING , BUT
   NOT       LIMITED         TO ,    NON
   PERFORMANCE RESULTING FROM
   BANKRUPTCY, REORGANIZATION,
   INSOLVENCY,       DISSOLUTION OR
   LIQUIDATION EVEN IF
                                                                   Schedule D

                                                                       21 of 22
                 Case 1:20-cv-04583-MKV Document 37-1 Filed 10/09/20 Page 23 of 23

                                                                             shutterstr.,ck
Third Party Events Lists:

            1.   The Golden Globes Awards and Nominee Press Conference

            2.   The Sundance Film Festival

            3.   The Grammy Awards

            4.   The Academy Awards

            5.   The Tony Awards

            6.   The Emmy Awards

            7.   The Cannes Film Festival

            8.   The Screen Actors Guild Awards

            9.   The Directors Guild of America Awards

            10. The Venice Film Festival

            11. The Independent Spirit Awards

            12. The Toronto Film Festival




                                                         22 of 22
